EXHIBIT 10(d)21

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GULF POWER COMPANY

 

Effective as of March 1, 2009, the following are the annual base salaries of the
current Chief Executive Officer and Chief Financial Officer of Gulf Power
Company and certain other current or former executive officers of Gulf Power
Company who served as such during 2008.

 

Susan N. Story

President and Chief Executive Officer

$396,084

Philip Raymond

Vice President and Chief Financial Officer

$228,433

P. Bernard Jacob

Vice President

$230,346

Theodore J. McCullough

Vice President

$182,973

 

Bentina C. Terry

Vice President

$228,433

 

Ronnie R. Labrato

Vice President of Southern Company Services, Inc.

$262,500

 

 

 

 